DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 22: The integrated circuit according to claim 2, wherein the transistor is a silicon-on-insulator (SOI) transistor, and the insulation layer is an insulation buried oxide (BOX) layer of the SOI transistor.
Allowable Subject Matter
Claims 2-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 2, 15 and 23, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, an integrated circuit comprising: a high resistivity semiconductor substrate, the high resistivity based on a nominal doping of the semiconductor substrate; a single layer trap rich layer overlying and in contact with the semiconductor substrate at a region of the semiconductor substrate having the nominal doping; a first conductive line connecting the one of a) or b) to a first conductive contact, the first conductive contact extending through the active layer at an isolation region or an active region that is separate from the respective active regions, further extending through the insulation layer and penetrate the trap rich layer to make a resistive contact with said region of the semiconductor substrate that is arranged below the trap rich layer. Claims 3-14, 16-21 are also allowed because of their dependency to the allowed base claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818